[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION TO STRIKE DATED AUGUST 3, 2000 (#112)
The defendant may not apportion liability pursuant to General Statutes § 52-102b in a products liability case even though the allegations of the apportionment complaint sound in negligence. See Allard v. LibertyOil Equipment Co., 253 Conn. 787, 799, 756 A.2d 237 (2000). Accordingly, the apportionment defendant's motion to strike is granted.
Further, because the apportionment defendant is no longer part of the case, the plaintiff's amended complaint as it pertains to the apportioned defendant, Kawneer Company, is invalid. If the plaintiff wished to bring the Kawneer Company into the case, it must serve the company properly.
John W. Moran, Judge